In a petition for rehearing, the appellant takes exception to the following direction given at the close of the opinion filed herein January 20, 1931 (160 Wn. 412):
"Appellant shall pay interest on the respective amounts tendered, from the date when each tax became due."
What the court had in mind was that, inasmuch as the appellant, upon commencing this action, did not bring into court the money that had been tendered to the county treasurer, but has enjoyed the use thereof during the pendency of the litigation, it would be only equitable that the appellant should pay something for that use. It was not intended, however, to impose the penalty prescribed by statute for delinquency in the payment of taxes. The direction criticized is amended to read as follows:
"Appellant shall also pay interest at the rate of six per cent. per annum on the amounts tendered, from the dates, respectively, on which the taxes became delinquent." *Page 713